PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant’s son was driving the claimant’s vehicle on Cedar Valley Road in Jackson County when the vehicle went off the edge of the road into a large drop off causing damage to the vehicle.
2. Respondent was responsible for the maintenance of Cedar Valley Road at this location in Jackson County and respondent failed properly to maintain Cedar Valley Road on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $1,303.38. However, claimant is limited to the amount of his insurance deductible feature which is $100.00.
4. Respondent agrees that the amount of $100.00 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Cedar Valley Road in Jackson County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of damages agreed to by the parties is fair and reasonable. ■ Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $100.00.
Award of $ 100.00.